             Case 2:20-cv-00536-RAJ-MLP Document 32 Filed 07/13/20 Page 1 of 6



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   BRANDON T. GATES,
 9                                  Plaintiff,                     Case No. C20-536-RAJ-MLP

10           v.                                                    ORDER DENYING MOTION FOR
                                                                   TEMPORARY RESTRAINING
11                                                                 ORDER
     JOSE BRIONES, et al.,
12
                                    Defendants.
13

14                                           I.       INTRODUCTION
15           Plaintiff, a pretrial detainee at the Island County Jail, brings this 42 U.S.C. § 1983
16
     action pro se. Currently before the Court is Plaintiff’s motion seeking a temporary
17
     restraining order (“TRO”) transferring him to a different facility pending his state court
18
     criminal trial. (Mot (Dkt. # 27).) This is the second motion Plaintiff has filed seeking this
19
     emergency relief. 1 Defendants did not file a notice of intent to oppose Plaintiff’s motion.
20

21

22

23   1
      Judge Peterson recommended that Plaintiff’s first motion seeking a temporary restraining order be denied, and her
     Report and Recommendation will be ripe for the Court’s consideration on July 24, 2020, if no objections are filed.
     (Dkt. # 25.)


     ORDER DENYING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 1
           Case 2:20-cv-00536-RAJ-MLP Document 32 Filed 07/13/20 Page 2 of 6



 1   Having considered Planitff’s submissions, the balance of the record, and the governing

 2   law, the Court DENIES the motion for a TRO.
 3                                     II.     BACKGROUND
 4
            Plaintiff filed this action against Jose Briones, the Chief Administrator at the Jail,
 5
     and William Becker, a Lieutenant at the Jail, seeking monetary damages and an order
 6
     transferring him to another jail. (Compl. (Dkt. # 6).) He alleges that Jail staff violated his
 7
     constitutional rights by failing to respond when inmates threatened to kill him, kicked his
 8
     door, and sprayed urine into his cell. (Id. at 4-6.) He also alleges Lt. Becker violated his
 9
     federal and constitutional rights by stopping his store ordered candy, which he purchased
10

11   because he is diabetic and needs to be able to manage low blood sugar levels. (Id. at 7-8.)

12   The Court directed that his complaint be served on Defendants, Defendants have filed an

13   answer, and the Court set discovery and dispositive motions deadlines. (See Dkt. ## 8,

14   21, 24.)

15          In his motion for a TRO, Plaintiff claims Defendants are denying him access to the
16   law library even though he is proceeding pro se in his criminal matter; he is being housed
17
     in the mental health ward, which amounts to cruel and unusual punishment; and staff are
18
     reading his legal documents, destroying vital information for his criminal case, and have
19
     confiscated his original filings in this case. (See Mot.)
20
                                        III.    DISCUSSION
21
            A TRO is “an extraordinary remedy that may only be awarded upon a clear
22
     showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc.,
23
     555 U.S. 7, 24 (2008). The standard for issuing a TRO is the same as the standard for

     ORDER DENYING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 2
            Case 2:20-cv-00536-RAJ-MLP Document 32 Filed 07/13/20 Page 3 of 6



 1   issuing a preliminary injunction. See New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co.,

 2   434 U.S. 1345, 1347 n.2 (1977). “The proper legal standard for preliminary injunctive
 3   relief requires a party to demonstrate (1) ‘that he is likely to succeed on the merits, (2)
 4
     that he is likely to suffer irreparable harm in the absence of preliminary relief, (3) that the
 5
     balance of equities tips in his favor, and (4) that an injunction is in the public interest.’”
 6
     Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing Winter, 555 U.S. at
 7
     20).
 8
            As an alternative to this test, a preliminary injunction is appropriate if “serious
 9
     questions going to the merits were raised and the balance of the hardships tips sharply” in
10

11   the moving party’s favor, thereby allowing preservation of the status quo when complex

12   legal questions require further inspection or deliberation. All. for the Wild Rockies v.

13   Cottrell, 632 F.3d 1127, 1134–35 (9th Cir. 2011). However, the “serious questions”

14   approach supports a court’s entry of a TRO only so long as the moving party also shows

15   that there is a likelihood of irreparable injury and that the injunction is in the public
16   interest. Id. at 1135. The moving party bears the burden of persuasion and must make a
17
     clear showing that he is entitled to such relief. Winter, 555 U.S. at 22.
18
            As discussed below, even assuming Plaintiff may seek a TRO based on alleged
19
     violations that are not included in his complaint, Plaintiff fails to establish a likelihood of
20
     success or serious questions going to the merits of his claims. As this issue is dispositive,
21
     the Court need not consider the remaining Winter factors.
22

23



     ORDER DENYING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 3
            Case 2:20-cv-00536-RAJ-MLP Document 32 Filed 07/13/20 Page 4 of 6



 1           A. Access to the Courts

 2           To establish a violation of the right to access to the courts, a prisoner must allege
 3   facts sufficient to show that: (1) a nonfrivolous legal attack on his conviction, sentence,
 4
     or conditions of confinement has been frustrated or impeded, and (2) he has suffered an
 5
     actual injury as a result. Lewis v. Casey, 518 U.S. 343, 353-55 (1996). An “actual injury”
 6
     is defined as “actual prejudice with respect to contemplated or existing litigation, such as
 7
     the inability to meet a filing deadline or to present a claim.” Id. at 348. Assuming
 8
     Plaintiff satisfies the first element, he has not shown an actual injury with respect to this
 9
     case. The discovery deadline is not until October 30, 2020, and he may request an
10

11   extension for good cause. In addition, if Plaintiff no longer has access to a copy of his

12   complaint, he can request one from the Court. 2

13           B. Conditions of Confinement

14           The Eighth Amendment prohibits the cruel and unusual punishment of prisoners,

15   while the punishment of pretrial detainees is prohibited by the Fourteenth Amendment.
16   Bell v. Wolfish, 441 U.S. 520, 535 (1979) (“[U]nder the Due Process Clause, a detainee
17
     may not be punished prior to an adjudication of guilt in accordance with due process of
18
     law.”). In assessing conditions of confinement for pretrial detainees, the Court considers
19
     whether the conditions amount to punishment, causing harm or disability significantly
20
     exceeding or independent of the inherent discomforts of confinement, or whether they
21

22

23   2
       Plaintiff’s alleged inability to prepare for his state criminal case because of limited access to the law
     library and the descruction of his legal documents should be addressed to the state court, not this one.


     ORDER DENYING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 4
            Case 2:20-cv-00536-RAJ-MLP Document 32 Filed 07/13/20 Page 5 of 6



 1   merely result from some legitimate governmental purpose. See Doe v. Kelly, 878 F.3d

 2   710, 714, 720 (9th Cir. 2017). The Court evaluates a pretrial detainee’s Fourteenth
 3   Amendment claim under an objective deliberate indifference standard. See Gordon v.
 4
     County of Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018) (applying objective standard
 5
     to medical care claims and describing similar treatment afforded medical care and other
 6
     conditions of confinement claims) (citing Kingsley v. Hendrickson, 576 U.S. 389, 400-01
 7
     (2015), and Castro v. County of Los Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016)). 3 A
 8
     pretrial detainee must demonstrate a defendant’s acts or omissions were objectively
 9
     unreasonable, and identify objective facts indicating the challenged governmental action
10

11   is not rationally related to a legitimate governmental objective or that it is excessive in

12   relation to that objective. Kingsley, 576 U.S. at 397-98.

13           Plaintiff makes the conclusory allegation that “forcing a sane person to live with

14   the mentally ill” constitutes cruel and unusual punishment. (Mot. at 2.) But this claim is

15   insufficient to establish a likelihood of success or serious questions going to the merits
16   when reviewed under the legal standards outlined above.
17

18
     3
19     Previously, “all conditions of confinement claims, including claims for inadequate medical care, were
     analyzed under a subjective deliberate indifference standard whether brought by a convicted prisoner
20   under the Eighth Amendment or pretrial detainee under the Fourteenth Amendment.” Gordon, 888 F.3d at
     1122-23 (citing Clouthier v. County of Contra Costa, 591 F.3d 1232, 1242-43 (9th Cir. 2010)). Although
     the Ninth Circuit has not expressly extended the objective deliberate indifference standard to all pretrial
21
     detainee conditions of confinement claims beyond denial of medical care, failure-to-protect, and
     excessive force claims, the decision in Gordon strongly suggests it will do so. See Gordon, 888 F.3d at
22   1120, 1124, and 1124 n.2 (citing Darnell v. Pineiro, 849 F.3d 17, 36 (2d Cir. 2017) (extending objective
     deliberate indifference standard to all pretrial detainee conditions of confinement claims)); see also Smith
23   v. Washington, 781 Fed. Appx. 595, 597 (9th Cir. 2019) (applying objective deliberate indifference test to
     civil detainees’ conditions of confinement claim alleging that state officials violated their constitutional
     rights by exposing them to environmental tobacco smoke).

     ORDER DENYING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 5
            Case 2:20-cv-00536-RAJ-MLP Document 32 Filed 07/13/20 Page 6 of 6



 1                                    IV.    CONCLUSION

 2          The Court DENIES Plaintiff’s motion for a temporary restraining order. (Dkt. #
 3   27.)
 4
            Dated this 13th day of July, 2020.
 5

 6                                                  A
 7                                                  The Honorable Richard A. Jones
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 6
